Citation Nr: 1645537	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  08-24 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).
 

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel

INTRODUCTION

The Veteran served honorably in the United States Air Force from August 1982 until June 2005.  This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction currently resides with the RO in Atlanta, Georgia.

The December 2005 rating decision granted service connection for multiple disabilities, assigned initial ratings for these disorders, and denied service connection for multiple other conditions.  During the course of the appeal, a March 2011 rating decision increased the disability ratings assigned to some of the issues on appeal.  

In October 2011, the Veteran presented hearing testimony before the undersigned Veterans Law Judge.  A transcript of that proceeding has been associated with the claims folder.  In March 2012, the Board granted service connection for pseudofolliculitis barbae and remanded the remaining issues on appeal.  In February 2013, the Board granted the remaining service-connection claims, partially granted some of the Veteran's increased rating claims, and denied the others.  The February 2013 Board decision also found that entitlement to a TDIU had been raised by the record, and that issue alone was remanded for further development.  The matter has since been returned to the Board for further appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board remanded the Veteran's claim of entitlement to a TDIU in February 2013 to secure VA examinations and opinions addressing the question of whether the Veteran's service-connected disabilities, either singularly or jointly, prevent him from following a substantially gainful occupation.  
The Veteran was afforded multiple VA examinations for his service-connected disabilities in February 2014 in connection with the Board's November 2013 remand instructions, with some February 2015 addenda findings and conclusions.  In summary, those examiners opined that the Veteran's various service-connected conditions did not interfere with his employment, or only interfered with his ability to perform physically demanding work.  

As noted in the 2014 VA elbow and forearm examination report, at the time of the VA examinations, the Veteran had been employed full time for several years in the United States Civil Service as the Chief of the Performance Excellence Division for the Defense Logistics Agency at Robins Air Force Base, which was a desk job.  Specifically, the Veteran reported that he did no manual labor as part of his job.  While the examiner opined that the Veteran's service connected disabilities did not interfere with the Veteran's current full time employment, the examiner stated that the Veteran had significant hypertension that could potentially interfere with his ability to work.  

A November 2015 VA examiner again concluded that the Veteran's service-connected conditions did not preclude employment with reasonable work accommodations including no prolonged walking or climbing and permission to use liquid tears for his eyes.

At the time of the February 2014 and November 2015 VA examinations, the Veteran was not service-connected for hypertension.  Subsequently, an August 2016 rating decision granted entitlement to service connection for hypertension.  In addition, in a June 2016 statement, the Veteran's representative wrote that the Veteran was now unable to work due to his service connected disabilities.  Thus, as there is evidence that the Veteran may no longer be employed full time, and in light of the statements of the 2014 VA examiner regarding the potential impact of the Veteran's hypertension on his ability to work, a remand is required to secure another VA examination and opinion addressing whether the Veteran is now unable to follow a substantially gainful occupation as a result of his service-connected disabilities, which now includes hypertension.

Lastly, on remand any outstanding VA treatment records should be identified and associated with the claims folder, and the Veteran should be given an opportunity to submit additional, relevant records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified, and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Also, contact the Veteran and ask that he provide up-to-date information concerning his employment and education history.  Specifically, the Veteran should submit any other evidence, such as employment records or statements from employers and physicians, supporting any contention that he is incapable of maintaining employment due to his service-connected disabilities.

3.  Then, schedule the Veteran for an appropriate VA examination to determine the impact of his service-connected disabilities on his ability to work.  The claims folder should be made available to the examiner prior to the examination, and a notation to the effect that this review has taken place should be made in the evaluation report.  

Upon examination and review of the claims folder, the examiner is requested to provide an opinion as to the functional impact of the Veteran's service-connected disabilities, both singularly or jointly, on his ability to secure or follow a substantially gainful occupation.  A complete rationale must be provided for all opinions and conclusions reached.

4.  Finally, readjudicate the issue of entitlement to a TDIU.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C F R § 3.655 (2015).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet App 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner 38 USCA §§ 5109B, 7112 (West 2014).




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

